Citation Nr: 0305686	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  96-42 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
October 1945.  He died in August 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1996, January 1997 and January 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  In a September 
2002 decision, the Board denied the veteran's claims of 
entitlement to service connection for post-traumatic stress 
disorder, residuals of malaria, yellow jaundice, prostate 
cancer and a heart disability.  In November 2002, the Board 
endeavored to undertake additional development on the matter 
of the veteran's claim of entitlement to service connection 
for an ulcer disease.


FINDINGS OF FACT

1.	In June 1996, the RO denied the veteran's claim of 
entitlement to service connection for an ulcer disease 
and he perfected his appeal as to the matter.

2.	In December 2002, the Board received notification of the 
veteran's death via the VA medical center records 
database, CAPRI and, in January 2003, it received a copy 
of the appellant's Certificate of Death.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the late veteran's 
claim seeking service connection for an ulcer disease.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 1996 decision, the RO denied the veteran's claim of 
entitlement to service connection for an ulcer disease and 
the veteran perfected his appeal as to the matter.  In 
December 2002, the Board received notification of the 
veteran's death via the VA medical center records database, 
CAPRI and, in January 2003, it received a copy of the 
veteran's Certificate of Death.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of the vacated portion of this 
appeal, or as to any derivative claim brought by a survivor 
of the veteran.  38 C.F.R. § 20.1106 (2002).


ORDER

The appeal as to the issue of entitlement to service 
connection for an ulcer disease is dismissed.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

